Citation Nr: 0607891	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  01-10 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a liver disability.  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from May 1982 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Washington, DC Department of Veterans Affairs (VA) Regional 
Office (RO).  Thereafter, jurisdiction over the case was 
transferred to the Los Angeles, California RO.  

In November 2002, the veteran and his spouse provided 
testimony before the undersigned Veterans Law Judge at a 
hearing at the RO in Los Angeles.  A transcript of the 
hearing is of record.  

When this case was most recently before the Board in July 
2005, one of the issues on appeal was decided while the other 
issues on appeal were remanded for additional development.  
While the case was in remand status, the issue of entitlement 
to service connection for tinnitus was resolved by a December 
2005 rating decision granting service connection for this 
disability.  


FINDINGS OF FACT

1.  The veteran does not have a chronic headache disorder.  

2.  Hypertension was not present in service or manifested 
within one year of the veteran's discharge from service, nor 
is it etiologically related to service.  

3.  A chronic liver disorder was not present in service and 
is not etiologically related to service.  




CONCLUSIONS OF LAW

1.  A chronic headache disorder was not incurred in or 
aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  

2.  Hypertension was not incurred in or aggravated by active 
service nor may it be presumed to have been incurred or 
aggravated during such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  

3.  A chronic liver disorder was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131(West 
2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Id. at 
119.  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall  .  .  . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide to provide such notice in connection 
with adjudications prior to enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.  

In the present case, the veteran's claims were initially 
adjudicated prior to the enactment of the VCAA.  He was 
provided with the notice required by the VCAA by 
correspondence dated in December 2003 and June 2004.  
Although the originating agency did not specifically request 
him to submit any pertinent evidence in his possession, it 
did inform him of the evidence that would be pertinent and 
request him to submit such evidence or provide VA with the 
information and any authorization necessary for VA to obtain 
such evidence.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  

Moreover, all available evidence pertaining to the veteran's 
claims for service connection has been obtained.  In 
particular, the veteran's service personnel and medical 
records as well as post service treatment records have been 
obtained and associated with the claims folder.  In addition, 
he has been provided VA examinations in connection with his 
claims.  Neither the veteran nor his representative has 
identified any outstanding, available evidence that could be 
obtained to substantiate any of the claims.  The Board is 
also unaware of any such evidence.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims.


II.  General Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  In addition, hypertension may be presumed to have 
been incurred or aggravated in service if it was manifested 
to a compensable (10 percent) degree within one year of the 
claimant's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  


III.  Analysis

Hypertension 

Service medical records show include a master problem record 
that lists hypertension with a date of onset of February 
1987.  Likewise, a February 1987 medical record notes that 
the veteran reported a history of elevated blood pressure in 
his family.  It was noted that he had never been treated or 
diagnosed with high blood pressure.  His blood pressure 
reading on that occasion was 140/100.  However, it is noted 
that on the veteran's 5-year physical examination conducted 
in November 1988, his blood pressure reading was 126/84.  No 
diagnosis of hypertension was rendered.  On VA examination in 
November 1997, more than five years after his service 
discharge, the diagnoses were labile hypertension and 
hypertensive headaches.  The first post-service medical 
record showing a clear diagnosis of hypertension is dated in 
May 2000, almost eight years after his service discharge.  At 
that time, it was noted that the veteran had been diagnosed 
with hypertension one month ago.  Although the post-service 
medical evidence of record shows that the veteran currently 
has hypertension, there is no post-service medical evidence 
showing a diagnosis of hypertension until many years after 
the veteran's discharge from service or of a nexus between 
the veteran's current hypertension and his military service.  
Moreover, a VA physician who examined the veteran in June 
2004 and reviewed the claims folder indicated that there was 
no evidence in the record to suggest that the veteran's 
hypertension began in the military or was etiologically 
related to his military service.  

In essence, the evidence of a nexus between the veteran's 
current hypertension and his military service is limited to 
his own statements.  This is not competent evidence of the 
claimed nexus since lay persons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, service connection is not in order for 
hypertension.  In reaching this decision, the Board has 
considered the benefit-of-the-doubt doctrine, but has 
determined that it is not applicable to this claim because 
the preponderance of the evidence is against the claim.  


Headaches

Service medical records show that the veteran was seen on one 
occasion in February 1986 complaining of a headache.  The 
diagnostic assessment was muscle contraction headaches.  The 
veteran was instructed to return to the clinic if his 
symptoms did not improve.  Service medical records are 
otherwise negative for evidence of headaches, and there is no 
post-service medical evidence of headaches until November 
1997 when the veteran was afforded a VA examination in 
response to his claim for service connection.  The diagnosis 
on this examination was suspected tension headache.  A VA 
physician who examined the veteran in June 2004 and reviewed 
the claims folder has opined that the veteran had headaches 
of unknown etiology, as likely as not related to hypertension 
or diabetes.  The examiner specifically noted that the 
veteran's headaches did not appear to be chronic or disabling 
and were more likely related to current medical conditions 
rather than conditions which occurred during military 
service.  

In view of the absence of any medical evidence of chronic 
headaches and the June 2004 VA medical opinion to the effect 
that the veteran does not have a chronic headache disorder, 
the Board concludes that the preponderance of the medical 
evidence establishes that the veteran does not have a chronic 
headache disorder.  Although the Board has considered the 
veteran's contentions to the effect that he has a chronic 
headache disorder, as a lay person, he is not qualified to 
render a medical diagnosis such as this.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, service connection is not in order for a chronic 
headache disability.  In reaching this decision, the Board 
has considered the benefit-of-the-doubt doctrine, but has 
determined that it is not applicable to this claim because 
the preponderance of the evidence is against the claim.  


Liver Disorder

Service medical records are negative for evidence of a liver 
disorder.  The post-service medical evidence of record shows 
that the veteran currently has a liver disorder, primarily 
diagnosed as fatty liver disease.  Medical records have 
generally attributed the condition to the veteran's obesity.  
There is no post-service medical evidence of a chronic liver 
disability until many years after the veteran's discharge 
from service or of a nexus between the veteran's current 
liver disability and his military service.  On VA examination 
in November 1997, it was noted that the veteran's liver 
impairment was diagnosed in 1995.  The diagnosis at that time 
was chronic viral hepatitis B resulting in moderate liver 
impairment and chronic fatigue.  The majority of the 
veteran's post-service medical records show no findings of 
viral hepatitis.  Instead, fatty liver disease has been 
diagnosed based on several clinical work-ups and evaluation 
of elevated liver function studies.  Moreover, on VA 
examination in June 2004, the examiner, who reviewed the 
claims folder, noted that the veteran had fatty liver of 
unknown etiology, at least in part, related to the veteran's 
morbid obesity.  The examiner indicated that it was unlikely 
that hepatitis B alone, in the absence of chronicity, would 
lead to fatty liver, with elevated liver functions this many 
years later.  The examiner opined that the veteran's current 
fatty liver disorder was not directly or indirectly related 
to any incident of military service and was not etiologically 
related to his military service.  

In essence, the evidence of a nexus between any current liver 
disorder and the veteran's military service is limited to the 
veteran's own statements.  This is not competent evidence of 
the claimed nexus since lay persons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, service connection is not in order for a chronic 
liver disorder.  In reaching this decision, the Board has 
considered the benefit-of-the-doubt doctrine, but has 
determined that it is not applicable to this claim because 
the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for headaches is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for a liver disability is 
denied.  




____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


